—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Taylor, J.), dated July 18, 2000, as denied their motion pursuant to General Municipal Law § 50-e (6) for leave to amend their notice of claim and granted that branch of the cross motion of the City of New York which was for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
“A court may, in its discretion, grant a motion for leave to serve an amended notice of claim where a mistake was made in good faith and the municipality has not been prejudiced thereby” (Jones v City of New York, 277 AD2d 286). In seeking leave to amend their notice of claim three years after the accident, the appellants did not explain their failure to provide a correct description of the location of the accident. Moreover, the respondent conducted an investigation at the wrong location, and was deprived of an opportunity to conduct a meaningful investigation. Therefore, the Supreme Court properly denied the appellants leave to amend their notice of claim, and *512granted summary judgment to the respondent (see, Jones v City of New York, supra; Prevete v City of New York, 272 AD2d 333; Ryan v County of Nassau, 271 AD2d 428; Taylor v New York City Hous. Auth., 248 AD2d 376). Bracken, P. J., Friedmann, Florio, H. Miller and Townes, JJ., concur.